 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSullair P.T.O., Inc. and Terry Lee Boyle. Case 7-CA-16518July 15, 1980DECISION AND ORDERBY MEMBERS JFNKINS, PENEI.I.O, ANI)TRUESDAI. IOn April 7, 1980, Administrative Law JudgeJerry B. Stone issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed a brief in answer to Respondent's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Sullair P.T.O., Inc., New Buffalo, Michigan, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, asso modified:1. Substitute the following for paragraph 2(b):"(b) Expunge from its records any reference toTerry Lee Boyle's discharge on June 1, 1979."] The Respondent has excepted to certailn credibility finillirng mande tbthe Administrative I.aw Judge It is the IBHard"s esl;lhli hedr policy not tooverrule an administrative law judge's resolutions with respect to cred-bility unless the clear preponderance of all of the relevaniit evidence clt-vinces us that the resolutions are incolrrcct Stan,rdard I)ri, 1'all I'rot,,.Ian, 91 NL RB 544 (1'51)., enfd 188 F:2d 362 (3d Cir 1')511) W hiaccarefully examined the record arid rind fi n basis for reversinlg his findinlgs2 We agree with the Admnilistralive I.;Li Juldge Iha;l Iyle wals cn-gaged in protected concerted activity when iie prolested Respondenl'schange in the gasoline policy We also agree tehut Byle was disch argedas a result of his protest, and thit, conisidering Ihe totality of circuim-stances, Boyle's comments to Snmmer did nol render Hoyle's protest un-protected Accordingly, we find i.n agrcemenlt with the AdnmiistrativeLaw Judge, that Respondent's discharge of I yle vial;ctd Sec g(a)(n) iftthe Act.1 In remedying the X(a)(l) vilalio,. Ithe Administraissic l.. i Judgefailed to require Responldenl tI, expunge frlom its records lrany refereCice toTerry Lee toyle's discharge on June I, 197'9. Accordingly,. oir Orderherein modifies the Administrative L.aw Judges, recomrltenided ()rdcr It,provide for such expungement Amnerican anrd Indol-(hinru I) 'lnipnpme ti a/:k/a Projeci ,4id. 240 NI.RB 743. fN. 2 (1979); IAmtriaun 1i'h'phnr & Ilph-graph Co., 211 NLRB 782. 783 (1974)250 NLRB No. 1042. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNoricEi To EMPI.OYIt, SPOSI II) BY ORI)I.R OFI THI-NATIONAL LABOR R.l ATIONS BOARDAn Agency of the United States GovernmentWF WIL.L NOTi discharge or otherwise dis-criminate against employees in regard to hireor tenure of employment, or any term or con-dition of employment because of their protect-ed concerted activities.WE WIL.L NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights guaranteed in Sec-tion 7 of the Act, except to the extent thatsuch rights may be affected by lawful agree-ments in accordance with Section 8(a)(3) ofthe Act.WI. winl. offer to Terry Lee Boyle immedi-ate and full reinstatement to his former posi-tion or, if such position no longer exists, to asubstantially equivalent position, without prej-udice to his seniority or other rights previous-ly enjoyed, and make him whole for any lossof pay or other benefits suffered by reason ofthe discrimination against him, with interestthereon.WE wit expunge from our records any ref-erence to Terry Lee Boyle's discharge on June1, 1979.SUIt AIR P.T.O., INC.I) .CISI(ONS I A I MI-NI (OFI Ti1 CASIJERRY 13 B. SIONi , Administrative Law Judge: This pro-ceeding, under Sections 10(h) and 9 of the NalionalLabor Relations Act, as amended, was heard pursuant todue notice on February 7, 1980, in St Joseph, Michigan.The charge was filed on June 26, 1979. The complaintin this matter was issued on July 23, 1979. The issuesconcern whether Respondent discharged Terry LeeBoyle on June 1, 1979, because he engaged in protectedconcerted activities in violation orf Section 8(a)(1) of theAct.All parties were afforded full opportunity to partici-pate in the proceeding. Briefs have been filed by theGeneral Counsel and Respondent and have been consid-eredUpon the entire record in the case and from my obser-vation of witnesses, I hereby make the following:614 SU I.AIR P'.TO., INC.FINIINGS OF FAC'II. I HI BUSINISS 01 lli IMP'I OYIR 'Sullair P.T.O., Inc., is, and has been at all times mate-rial herein, a corporation duly organized under, and ex-isting by virtue of, the laws of the State of Indiana. Atall times material herein, Sullair P.T.()., Inc., has main-tained an office and place of business at R#l, U.S. 12, inNew Buffalo, Michigan, herein called the New Buffaloplant. Respondent maintains other plants in several for-eign countries and in the States of Indiana, Delaware,Colorado, North Carolina, and Texas, and is, and hasbeen at all times material herein, engaged in the manu-facture, sale, and distribution of air compressors installedas power-take-off units at its Michigan plant. The plantlocated at New Buffalo, Michigan, plant is the only fa-cility involved in this proceeding.During the year ending December 31, 1978, whichperiod is representative of its operations during all timesmaterial herein, Sullair P.T.O., Inc., in the course andconduct of its business operations, purchased and causedto be transported and delivered at its New Buffalo placeof business, metal parts and other goods and materialsvalued in excess of $3 million, of which goods and mate-rials valued in excess of $50,01X) were transported anddelivered to its plant in New Buffalo, Michigan, directlyfrom points located outside the State of Michigan.As conceded by Respondent and based on the forego-ing, it is concluded and found that Respondent is, andhas been at all times material herein, an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. THE UNFAIR L.ABOR PRACTICESA. Preliminary Issues Supervisory Status2At all times material herein, the following named per-sons occupied the positions set opposite their respectivenames, and have been and are now supervisors of Re-spondent, within the meaning of Section 2(11) of theAct, and its agents:Alan Jones General ManagerDouglas Lee Sommer Accountant/ControllerB. Introduction and BackgroundTerry Lee Boyle was initially hired by Respondent onNovember 28, 1977, and worked thereafter for Respond-ent until his discharge on June 1, 1979. This discharge isthe subject of the issues in this case.At the time that Respondent hired Boyle and continu-ing until June 1, 1979, Respondent provided for employ-ees a benefit concerning the purchase of unlimitedamounts of gasoline for one automobile at the price of 35cents per gallon. On or about May 31, 1979, the Re-spondent posted a notice to employees concerning achange in gasoline benefits.Thereafter, Respondent's officials Jones and Sommer,on different occasions, on or about June 1, 1979, spoke toThe facts herein are based upon the pleadintgs nt ant i amsionl therein2 The facts, are based upoln the pleadings and admnlssrins thereinemployees concerning the change in gasoline benefits. Atthe meeting which Sommer held with six or seven em-ployees, Boyle protested the change in benefits. Follow-ing this meeting, Respondent discharged Boyle on the al-leged grounds of insubordination.Respondent contends in effect that it did not dischargeBoyle because of his protests but because of the mannerof his protests and because such alleged insubordinationoccurred after prior warnings thereto. To do justice tothe parties' contentions, I find it proper to set forth thefollowing additional background facts.Respondent has around 12 production and mainte-nance employees. Respondent has no first line supervi-sion and employees are accorded a great latitude in conm-plaints and usage of swear words. The usage of vulgar orobscene words of sexual connotation is relativelycommon and understood to be shop talk The overallfacts reveal that Boyle was a person who became easilyupset and who used the aforementioned type of shop obh-scenities or vulgar expressions apparently more thanother employees.Around December 7, 1978, Boyle and General Man-ager Jones had a heated exchange concerning an annualwage review. Such exchange mainly concerned whetherBoyle was receiving what he should have under a profit-sharing arrangement. During such exchange. Boyle maderemarks about getting f--d again and at one place calledJones a liar. Later, Boyle realized that he was in errorabout his understanding of the profit-sharing arrange-ments and apologized to Jones. On this occasions Jonestold Boyle that he had been insubordinate, that he couldhave been fired for such insubordination, and that if ithappened again, he would be terminated.During Boyle's tenure as an employee, some employ-ees complained to Sommer and Jones, around February13, 1979, that Boyle bitched and complained too much.Some of the employees, at the time of an expected trans-fer, around May 9, 1479. complained that they did notwant to have to work with Boyle. And on January II.1979, Jones asked Boyle to refrain from continual com-plaining, as it was having a detrimental effect on work-ing conditions.:'During Boyle's tenure as an employee, Respondent didnot give him any written reprimands. The only verbalwarnings or reprimands, other than about the Decemberincident with Jones, or about Boyle's complaining, con-cerned some question of damage to company property,as an example, concerning improper operation of a fork-lift truck which allegedly could have resulted in injuryto Boyle or other employees.C. The May 31, 1979 .Noticc Concerning Change inGasoline BenefitsOn or about May 31, 1979, apparently on or beforeJune I, 1979, the Respondent posted the following noticeto employees:' I 1)o iit crcd(il Jontes tei,1o1nsl ill th ie uhld Ihi )c that he .s.otldn oitltoleril 1hi lllinultit,, n oI ollpl.lts I ntlC Iit )Ti JiLn 4. 191)7. 1 in .1umnilrnar prepared hy Sllln lter a111 J)ies. s'ich i.lnlIltniltlil "1-a ItI, l tctoirllftt15 DECISIONS OF NATIONAL LABOR RELATIIONS O()ARDSULLAIR CORPORATION -INTER OFFICEMEMORANDUMTO: ALL EMPLOYEESFROM: Human Relations CommitteeSUBJECT: Fuel Benefits 5/31/79The Corporate Operating Committee has found itnecessary to increase the selling price of fuel be-cause of increasing cost.Effective June 1, 1979, the price will be $.50 pergallon. We will maintain this price as long as possi-ble.As before the fuel is available only to full time em-ployees.All in-town employees may purchase ten (10) gal-lons a week, out-of-town employees, (25 mileradius), may purchase fifteen (15) gallons weekly.This will help maintain an equal fuel treatment forall employees until the shortage lessens with oursuppliers.Thank you.D. Jones Speaks to Employees June 1, 1979After the May 31, 1979, notice of change in gasolinepolicy was posted, Manager Jones spoke to Boyle andothers as is revealed by the following credited excerptsfrom Jones' testimony.4Q. And what if anything occurred after that doc-ument was posted?A. On the date of the posting, whether it wasposted this exact day, I don't know, but on the dateof the posting, in one of my frequent trips to thefront shop, Mr. Boyle was again yelling andscreaming and saying that the company was f--gthe employees again because of this, because nowthey have raised the price of gasoline to 50 cents agallon. And how the hell was he going to afford topay 50 cents a gallon on his f--g salary.* * **Q. What if anything did you do?A. I explained to Mr. Boyle, I said to Mr. Boyle,"Terry, if you are not happy with our benefits hereand you feel that you can go out and get anotherjob that will enable you to afford to pay a dollar agallon, then why the hell don't you do it."* * **Q. Okay, did you say anything else to the em-ployees at that time?A. Yes. Many questions were asked and when weget these what we call almost a directive from thecorporation, we have to abide by them. I explainedto the employees we would investigate it and seewhat the full story is, whether this was a permanentdirective or merely a temporary directive becauseof the energy situation.Certain worrds edited by usage of first and last letter of word insteadof complete wordQ. Was there any further discussion that yourecall?A. I met with the employees and discussed thegas program.Q. And how did the meeting end?A. The meeting ended, I believe I stated to theemployees well, all we can do at this point is to in-vestigate it with the Human Relations Committeeand maybe Doug can get ahold of the people downthere and see what is going to be the tenure of thisnew program.E. The Employees' Meeting With SommerLater after the meeting the employees had with Man-ager Jones, employee Swartz asked Controller Sommerto come and talk to employees about the change in thegasoline policy. Thereafter, Sommer met with about 7 ofthe 12 production and maintenance employees to discussthe changed gasoline policy. The facts are clear thatSommer and Boyle were the main persons who spoke atthis meeting. The main dispute as to facts is whetherBoyle used "shop talk" obscenities and whether Boyledirected such obscenities at Sommer. Sommer testifiedthat Boyle directed the words, as herein indicated in ab-breviated form, m--r f-k-r, and c-k s-k-r, athim. The overall facts reveal that Boyle did use suchwords. Other than Sommer's testimony, cross-examina-tion of other witnesses reveals testimony unreliable to es-tablish that the words were directed toward Sommer ona personal basis. Considering Sommer's and Jones'memorandum prepared on June 4, 1979, and the omissiontherefrom of language indicating such words specificallydirected toward Sommer, I do not believe Sommer onsuch point and do not credit his testimony.The facts reveal that Boyle asked Sommer what thef-k was going on with the gasoline discount program.'Sommer told Boyle that the change was corporatepolicy. Boyle told Sommer that Sullair was attempting todo everything that they could do to f-k the employeesand that all they had was the Company's interest inmind, that he could not get back and forth to work on10 gallons a week, that the wages were low. Boyle saiddo you mean that those rotten m-f- c-s--, if wewould be short of gas, would limit gas over there.Sommer told Boyle that he would be glad to stand thereand talk about the gas program but was not going tostand there with Boyle's using such profanity. 6 Sommertold Boyle that if he were unhappy, maybe he could getsomewhere else. Boyle told Sommer that if this were hisanswer, that Sommer was a f- poor manager.'The fac.t, are ha.. d in 1 i coiposite C Ialutlla onit of l he I ti ( rnol i o, llSonimmier testified ilali hie told IBoy le that h. "ais o11t going tI) statidIthcre and he called all kinds of profal e tIlilnles Cillsiderilng the tol1al Ci-dece. inlcluding Sonitier', ari d lone June 4, 197. rnilnoranidurn, I (dorlot heliese oir credil this ilaspect o' Sormnier's te',tirnoniv616 SULLAIR P.T.O., INC.F. The Termination of BoyleFollowing the above-referred to employee meeting,Sommer reported the events concerning Boyle to Jones.Boyle was then called to Jones' office. Jones remindedBoyle of his warning to him in December concerning in-subordination and told Boyle that he was being dis-charged as is revealed by the following credited excerptsfrom Jones' testimony:Q. What if anything did you do?A. Well, I listened to him and I contacted Terry,called him to my office, reminded him of the De-cember meeting and I said "Now, Terry, I told youthen and you understood because you said 'yes, Al,'and I told you with any further occurrence, youwill be all done," and I says, "Hey, Terry, it's theworst part of my job to take a guy's job away," it'sthe worst part of a manager's job to take a jobaway. You try everything first before you do that,and I said, "I'm sorry, I have no alternative but toterminate you," which I did.G. The June 4 Memorandum Evidence-Reason forDischargeOn June 4, 1979, Sommer prepared a memorandum forBoyle's personnel file as is revealed by the following:6-4-79Terry BoyleMarch 13, 1979: Mr. Bob Lozmack stated that it wasimpossible to work with Terry Boyle. That some-thing had to be done. Boyle's attitude was suchthat it was becoming difficult to tolerate in theshop atmosphere.March 21, 1979: Boyle was given verbal warning re-garding destruction of company property. Im-proper operation of forklift that could have beendangerous to himself and fellow employees andextremely detrimental to fork lift.May 8, 1979: Mr. Ben Synder requested that Boylenot be transferred into his area. He could notwork with an individual with that type of attitude.June 1, 1979: Mr. Bob Swartz requested my pres-ence in the lunch room. Boyle then indicated thatthe fact that gas was raised from S.35 to $.50 andthat it was necessary to limit the number of gal-lons was unfair. He stated that Sullair Corp. dideverything for their own best interest withoutreward for the employee. Asked if they weregoing to increase his salary, Boyle stated that"Hoodes should be able to get gas for his employ-ees." Sullair was trying to f-k the employees. Istated to Boyle that he could, if unhappy at Sul-lair, seek employment elsewhere. Boyle then saidthat if that was my answer, that I was a "f-k-gpoor manager."On June 4, 1979, Sommer and Jones prepared the fol-lowing memorandum for Boyle's personnel file.T. BoyleEmployee 4116-4-79Dec. 7, 1978During a meeting in W.A. Jones' office regardingannual review, employee became extremely belliger-ent regarding proposed salary increase, and madeseveral derogatory remarks i.e., "I'm getting f--dagain."W.A. Jones accused employee of insubordination,and issued a formal verbal warning to the effectthat if insubordination occurred again it would notbe tolerated by management, and that terminationwould result.Jan. 11, 1979As a result of complaints from other shop person-nel, Boyle was called to W.A. Jones' office and wasasked to refrain from constant complaining, as itwas having detrimental effect on working atmos-phere.Feb. 13, 1979During W.A. Jones' absence from office, shop em-ployee, R. Lozmack approached D. Sommer andstated that management would have to do some-thing about Boyle's bad attitude and complaining, asit was difficult to work efficiently in such an atmos-phere.Feb. 21, 1979Boyle was given verbal warning by D. Sommer re-garding damage to Company property ...improp-er operation of fork lift truck, that could have re-sulted in injury to himself and other employees.Boyle had been warned previously regardingdamage to Company property.May 9, 1979P.T.O. employees requested that Boyle not be trans-ferred to their work area.June 1, 1979D. Sommer was requested by R. Swartz to explainnew gasoline program to shop personnel.During this discussion, Boyle became belligerent.He stated that increase in gas price was unfair, andthat Sullair Corp. did everything for the Company'sinterest, without regard for employee's interest.Boyle further stated that "Hoodes should be able toprocure gas for his employees," and "Sullair wastrying to F- their employees."D. Sommer suggested to Boyle that he, Boyle, if sounhappy, might seek employment elsewhere. Boylereplied "lf that's your answer, you're a f--g poormanager."W.A. Jones called Boyle to his office, remindedBoyle of Dec. 7, 1978 warning and after discussion,terminated him.h617 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn addition, Jones testified as follows concerning thereason for Boyle's discharge:Q. Now, what was your reason for terminatinghim?A. The reason for terminating Terry was theconstant disruption of the shop atmosphere, produc-tivity, his apparent complete disregard or disrespectfor management.Q. Did the fact that he was complaining aboutthe fuel policy play any part in your decision to ter-minate him?A. Not under normal circumstances. In fact, I didexplain to Terry, I says, "If people complain andcome into my office and sit down in a calm logicalmanner and complain about something, we willlisten to them and sit down and talk to them," Thevery fact that he complained, no.H. Contentions and ConclusionsThe General Counsel contends that Boyle was en-gaged in a protected concerted activity on June 1, 1979,in protesting at an employer-employee meeting about achange in Respondent's gasoline policy, and that his con-duct at such a time did not amount to serious misconductremoving the veil of protection of Section 7 and Section8(a)(l) of the Act. Respondent concedes in effect thatthe events of the June 1, 1979, meeting resulted inBoyle's discharge, that, however, its motivation forBoyle's discharge was not because of his complaints orprotected concerted activity, but that his remarks werevulgar and insubordinate, a continuation of prior similartype conduct, and in effect that the discharge was for in-subordination.The cases cited by Respondent' reveal that a criticalissue in this case is whether the discharge of Boyle wasin whole or in part because the employee engaged in pro-tected concerted activity or whether other reasons orfacts alone or independently constituted the basis for theemployee's discharge. In this case, the totality of thefacts make it clear that Boyle's June 1, 1979, conductwas clearly a part of and the overriding reason for Re-spondent's discharge of him on June 1, 1979.8I note that part of Respondent's factual contention re-lates to a contention that Boyle directed his remarks toSommer. A careful consideration of all of the facts andRespondent's post-discharge memorandum requires afinding that the remarks used by Boyle were generallydirected to the Company, and not to Sommer. Boyle didtell Sommer, after Sommer had suggested that if Boylewere unhappy that he could leave, that if this were hisanswer that he was a f-k-g poor manager. I am per-suaded that other derogatory remarks of an insultingnature directed to Sommer personally would have beenset forth in the post-discharge memorandums. I note also7 Cumberland Shot, Corporation. 156 NLRB 1130, 1136 (1966): Jackan-ic's Reinforcing-Erectors. Inc., 158 NLRB 99, I(X), 102 (1966); McDonnellDouglas Corporation (Douglas Aircraft Company Divition), 189 NLRB 87,91 (1971); NVorge Diviion, Borg-Warner Corp., 155 NL.RB 1087, 1089(1965). and others." Both Sommer's and Jones' June 4. 1979, memorandums constitutestrong and convincing evidence that the June 1, 1979. conduct was theoverriding reason for the discharge of Boylethat the postdischarge memorandums are not limited tothe reason for Boyle's discharge. As an example, warn-ings concerning damage to equipment were not a con-tributing factor to Boyle's discharge. I also note that thetenor of the post-discharge memorandums, rather than acomplaint about language, reveals Respondent's unhappi-ness by Boyle's complaints. Although Boyle's past com-plaints may have had a bearing upon a disposition to dis-charge Boyle on June 1, 1979, when he complained onsuch date, such does not remove the protection of theAct from Boyle's June 1, 1979, conduct. The facts areclear that the overriding reason for Boyle's June 1, 1979,discharge was his conduct on June 1, 1979. It is clearthat such conduct constituted protected concerted activi-ty unless the remark to the effect that if this was Som-mer's answer, he was a f--k-g poor manager, removedBoyle from the protection of the Act. Considering thequestion of language used in the shop, Sommer's state-ments to Boyle preceding such remarks, such statementsby Boyle are not so improper as to constitute misconductremoving the veil of protection of the Act.Considering all the facts, I am persuaded that Boylewas engaged in protected concerted activity in his pro-testing the gasoline policy, and that his usage of languagewas not serious misconduct.9Thus, I am persuaded andconclude and find that Respondent's discharge of Boyleon June 1, 1979, constituted conduct violative of Section8(a)(l) of the Act.ill. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II,above, occurring in connection with Respondent's oper-ations described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.IV. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, it will be recommended that Respondentcease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act. 'It having been found that Respondent dischargedTerry Lee Boyle in violation of Section 8(a)(l) of theAct, the recommended Order will provide that Respond-ent offer him reinstatement to his job, and make himwhole for any loss of earnings or other benefits withinthe meaning and in accord with the Board's decisions inF: W. Woolworth Company, 90 NLRB 289 (1950); IsisPlumbing & Heating Co., 138 NLRB 716 (1962); ands Cf. Webster Clother. Inc., d/b/a Webster Me'n'i Wear, a Subsidiary ofBetA Indusirict. Inc., 222 NLRB 1262, 1265 (1976)."' The General Counsel has requested a remedy that Respondent hberequired to remove from Respondent's personnel records any referenceto the discharge of Terry Lee Boyle on or about June I1 1979 1 am per-suaded that the action required herein, a notation of the finding hereinand that such June I, 1979. discharge should he disregarded as a person-nel action, accomplishes the intent of such request618 SULLI AIR P.TO., INC.Florida Steel Corporation, 231 NLRB 651 (1977), exceptas modified by such recommended Order.Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CONCI.USIONS OF LAWI. Sullair P.T.O., Inc., the Respondent, is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. By interfering with, restraining, and coercing its em-ployees in the exercise of rights guaranteed them in Sec-tion 7 of the Act, Respondent has engaged in unfairlabor practices proscribed by Section 8(a)(1) of the Act.3. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER iThe Respondent, Sullair P.T.O., Inc., New Buffalo,Michigan, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Discharging or otherwise discriminating againstemployees in regard to hire or tenure of employment, orany other term or condition of employment because oftheir protected concerted activities.(b) In any like or related manner interfering with, re-straining, and coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act except to theextent that such rights may be affected by lawful agree-ments in accord with Section 8(a)(3) of the Act.II In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board. thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions. and Order, and all objeclions Iheretoshall be deemed waived for all purposes2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer to Terry Lee Boyle immediate and full rein-statement to his former position or, if that position nolonger exists, to a substantially equivalent position, with-out prejudice to his seniority, or other rights and privi-leges previously enjoyed, and make him whole for anyloss of pay or other benefits suffered by reason of thediscrimination against him in the manner described abovein the section entitled "The Remedy."(b) Make notations on all personnel records relating toTerry Lee Boyle and his discharge on June 1, 1979, thatsaid discharge has been found violative of Section 8(a)(1)of the Act and should be disregarded as a personnelaction.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this recommended Order.(d) Post at Respondent's facility at New Buffalo,Michigan, copies of the attached notice marked "Appen-dix."' 2 Copies of said notice, on forms provided by theRegional Director for Region 7, after being duly signedby Respondent's representatives, shall be posted by it im-mediately upon receipt thereof, and be maintained byRespondent for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 7, in writ-ing, within 20 days from the date this Order, what stepsthe Respondent has taken to comply herewith.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National L abor Relations Hoard" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National I abor Relalions HBoard"619